Cardona, P. J.
Appeal from a judgment of the Supreme Court (Canfield, J.), entered April 6, 1999 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Director of Employee Relations denying petitioner Michael Allen’s out-of-title grievance.
In this CPLR article 78 proceeding, petitioner Michael Allen challenges the denial of his out-of-title grievance alleging that, while employed by the Department of Environmental Conservation as a Fish & Wildlife Technician II, he was required to perform the duties of a Fish & Wildlife Technician III. Inasmuch as his claims are similar to those raised by the petitioner in Matter of Curtiss v Angello (269 AD2d 675) and not accepted by this court, we affirm Supreme Court’s judgment dismissing the petition.
Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.